Citation Nr: 0031337	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-26 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance or at the housebound 
rate. 


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran had active service from August 1969 to March 
1972.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that denied the above claim.

The case was previously before the Board in April 1997, when 
it was remanded for additional development.  The requested 
development has been accomplished to the extent necessary.  
The Board now proceeds with its review of the appeal.

In August 2000, the American Legion wrote to the veteran and 
notified him that his December 1995 Appointment of Veterans 
Service Organization as Claimant's Representative was not in 
accordance with governing law and regulations.  See 38 C.F.R. 
§ 20.601, 20.602 (2000).  He was asked to execute a proper 
appointment; otherwise his claim would be returned to the 
Board without further review or supportive argument.  The 
veteran did not respond.  


FINDINGS OF FACT

1.  The impairment resulting from the veteran's disabilities 
is not such that he requires the care or assistance of 
another on a regular basis.

2.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees or 
less, nor is he a patient in a nursing home because of mental 
or physical incapacity.

3.  The veteran does not have a single disability rated at 
100 percent, nor is he permanently housebound by reason of 
disabilities reasonably certain to continue throughout his 
lifetime. 


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension based on the 
need for the regular aid and attendance have not been met.  
38 U.S.C.A. §§ 1502(b), 1521(d) (West 1991); 38 C.F.R. 
§§ 3.23, 3.351(b) and (c), 3.352(a) (2000).

2.  The criteria for special monthly pension at the 
housebound rate have not been met.  38 U.S.C.A. §§ 1502(c), 
1521(e) (West 1991); 38 C.F.R. §§ 3.351(d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran claimed entitlement to pension benefits in 
January 1996.  In support of his claim, the RO obtained his 
private treatment records from Mercy Hospital and Harry Sell, 
M.D.

A report from Mercy Hospital showed that the veteran was 
hospitalized from November 19, 1995 to December 24, 1995.  He 
had been transferred from Armstrong County Memorial Hospital, 
where he was admitted on November 6, 1995, with epigastric 
pain, nausea, and vomiting which was diagnosed as 
pancreatitis.  Mercy Hospital records showed diagnoses of 
pancreatitis with pancreatic phlegmon; multiple visceral 
aneurysms; celiac aneurysms; polyarteritis nodosa; and 
diabetes mellitus secondary to pancreatitis.  The veteran had 
surgery and was provided a jejunostomy tube for nourishment 
from November 22, 1995 until January 18, 1996.  During his 
first post-operative visit on January 4, 1996, it was noted 
that he was doing remarkably well.  His appetite was 
excellent and he was eating all foods without difficulty.

On VA Examination for Housebound Status or Permanent Need for 
Aid and Attendance in January 1996, the veteran's nutrition 
was described as fair and his gait as okay.  He reportedly 
spent 10 hours in bed between 9:00 p.m. and 9:00 a.m. and 
four hours in bed between 9:00 a.m. and 9:00 p.m.  The 
examiner noted no restrictions of the upper extremities, 
including with the ability to self feed, button clothing, 
shave, and attend to the wants of nature.  There were no 
restrictions of the lower extremities, including with weight 
bearing, balance, and propulsion.  Nor was there any 
restriction of the spine, trunk, and neck.  The veteran was 
able to walk one block without the assistance of another 
person.  He was able to leave his home once a day for two 
hours.  The examiner diagnosed polyarteritis nodosa, 
pancreatitis, diabetes mellitus, and ruptured pseudoaneurysm.  
The examiner also indicated that the veteran was critically 
ill and that convalescence of six months to a year was 
required.  However, he opined that daily skilled services 
were not required.  Later that month, the veteran was again 
examined by VA.  Findings were consistent.  The veteran's 
condition was described as life threatening.

The veteran was afforded a VA examination in August 1997.  
His complaints included fatigue, weakness, and depression 
with anxiety.  He was on an American Diabetes Association 
(ADA) 2000 calorie diet and walked 10 miles.  He had cramps 
in his lower extremities and there were signs of intermittent 
claudication.  There was diminished pinprick in both toes but 
not the legs.  The veteran also complained of some visual 
problems, but fundi evaluation failed to show background 
retinopathy, aneurysm, or red dot.  There was no 
malnutrition.  There was generalized muscular atrophy of a 
minimal to moderate degree.  The examiner indicated that the 
veteran was chronically ill but in no acute distress.  The 
extremities, including the feet, were essentially within 
normal limits.  The veteran had control of his bowel and 
bladder.  The examiner did not think that the veteran had 
developed cerebral problems.  

Upon VA examination in September 1999, the examiner noted 
that following the veteran's surgery in 1995 he recuperated 
and was able to resume increased activity and exercise.  He 
discontinued insulin in June 1996.  He was on no diabetic 
medication.  His weight was stable.  On examination of the 
eyes, fundi were well visualized without retinopathy.  The 
extremities were without edema.  There were palpable pulses 
in the feet.  Sensation was normal.  Deep tendon reflexes 
were somewhat decreased at the ankles.  The examiner 
indicated that the veteran's diabetes was reasonably well 
controlled and that the pancreatitis had substantially healed 
with no recurrent episodes.  There were no clinically 
detectable complications of diabetes, including no 
symptomatic retinopathy or neuropathy.

The veteran most recently underwent VA Examination for 
Housebound Status or Permanent Need for Aid and Attendance in 
December 1999.  The examiner noted that he was well 
nourished.  He had fractured his left ankle in December 1999.  
It was still in a cast and there was no weight bearing for 
the left ankle.  He arrived in a wheelchair pushed by his 
wife.  Otherwise, he stated that he had a normal gait.  The 
veteran slept from 11:00 p.m. to 8:00 a.m.  The examiner 
indicated that he was asthenic, well groomed, conscious, 
coherent, relevant, and oriented with a few involuntary hand 
pill-rolling like movements.  Concerning the upper 
extremities, he had normal range of motion and activities of 
daily living, i.e., self feeding, buttoning clothing, 
shaving, and attending to the wants of nature.  There was a 
temporary restriction of the left foot because of the left 
ankle fracture.  However, since 1995 he had been able to walk 
without any support.  He was only temporarily restricted to a 
wheelchair.  The examiner reported that there was no 
pathology that affected the veteran's ability to perform self 
care or ambulate or travel beyond the premises of his home.  
He was able to leave his home as often as he wanted.  The 
veteran and his wife stated that he did not need aid and 
attendance at the present time, but needed it in 1995.  The 
examiner also concluded that the veteran did not need aid and 
attendance or daily skilled services.  

The veteran currently receives nonservice-connected pension 
benefits for phlegmonous pancreatitis secondary to 
polyarteritis nodosa and diabetes mellitus, which have been 
rated 60 percent disabling and 20 percent disabling, 
respectively, for a combined rating of 70 percent. 


II.  Legal analysis

A.  Duty to assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
____ (2000) (to be codified at 38 U.S.C. § 5103A).  The RO 
requested and received the veteran's private medical records.  
He was asked to provide a list of his VA and private 
treatment in April 1997, but did not respond.  There is no 
indication of any additional records which the RO failed to 
obtain.  The RO also provided the veteran VA examinations.  
No further assistance to the veteran is required.


B.  Special monthly pension benefits based on the need for 
regular aid and attendance

Under the applicable laws and regulations, where an otherwise 
eligible veteran is in need of regular aid and attendance, an 
increased rate of pension is payable.  38 C.F.R. § 3.23 
(2000).  A veteran who is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to 5 degrees or 
less, is a patient in a nursing home because of mental or 
physical incapacity, or establishes a factual need for aid 
and attendance may receive the special monthly pension 
benefit.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 1991); 
38 C.F.R. § 3.351(b)(c) (2000).

The criteria for determining that a veteran is so helpless as 
to be in need of regular aid and attendance are contained in 
38 C.F.R. § 3.352(a).  In such a case, the veteran must show 
that he is disabled and in need of regular aid and attendance 
in carrying out the functions of his everyday life.  The 
following factors are accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will also be a proper 
basis for the determination.  For the purpose of this 
paragraph "bedridden" will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a) (2000).  

The evidence does not suggest, nor has it been argued, that 
the veteran is blind or a patient in a nursing home.  Based 
upon its review of all the relevant evidence, the Board 
further finds that the veteran's disabilities do not prevent 
him from performing the basic functions of self-care without 
assistance nor do they render him so helpless as to be unable 
to protect himself from the hazards incident to his daily 
environment. 

For example, on VA examinations in January 1996 and December 
1999, there were no restrictions of the veteran's upper 
extremities.  He was able to feed himself,  button clothing, 
shave, and attend to the wants of nature.  There were also no 
restrictions of the lower extremities in 1996.  Although he 
was in a wheelchair in 1999, this was only temporary due to a 
recently fractured left ankle, and he reported that his gait 
was otherwise normal.  He was oriented, relevant, and 
coherent, and the examiner reported that there was no 
pathology that affected his ability to perform self care or 
travel beyond the premises of his home.  He was able to leave 
his home as often as he wanted.  Indeed, the veteran, his 
wife, and the examiner reported that the veteran was not in 
need of aid and attendance.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
special monthly pension by reason of being in need of aid and 
attendance.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  38 C.F.R. 
§§ 3.102, 4.3 (2000).  


C.  Special monthly pension benefits based on housebound 
status

In the event that a veteran does not satisfy the criteria to 
receive an aid and attendance allowance, he may still qualify 
for special monthly pension benefits at the housebound rate.  
In such a case, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities (not including ratings based upon 
unemployability under 38 C.F.R. § 4.17), the veteran must 
demonstrate (1) that he has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) that he is permanently 
housebound by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1502(c), 1521(e) (West 1991); 
38 C.F.R. §§ 3.351(d) (2000).

Here, the veteran does not have a single disability rated at 
100 percent, and he does not meet the legal criteria for 
payment of pension at the housebound rate under that 
criterion.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).    Neither is the veteran housebound.  As noted 
above, in December 1999 the examiner found that there was no 
pathology that affected his ability to travel beyond the 
premises of his home, and he was able to leave his home as 
often as he wanted.  Even in January 1996, when the veteran 
was convalescing from his recent hospitalization and surgery, 
he was felt to be able to leave his home for up to two hours 
a day.  Clearly, even that restriction has been removed, and 
it cannot be said to have been reasonably certain to continue 
throughout the veteran's lifetime.

The preponderance of the evidence is clearly against the 
award of special monthly pension benefits at the housebound 
rate.


ORDER

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance or at the housebound rate 
is denied.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 6 -


- 1 -


